Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
It should be noted the prosecution of this application has been reassigned from Lee Visone to the examiner named below. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Jason DeVeau-Rosen in Art Unit 1662.

Claim Status
Claims 55, 56, 65, 67-68, 72-75 are pending and examined. Claims 57-64, 66 and 69-71 have been cancelled, and claim 65 was previously withdrawn from consideration for being directed to nonelected subject matter. 
The rejection of claims 55-56 and 67-75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for being directed to new matter is withdrawn upon further consideration.
The rejection of claims 55, 56, 67-71, and 75 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tada et al (FEBS Letter, 1996) when taken with the evidence of Tatham et al (Clinical and Experimental Allergy, 2008) is withdrawn because the aforementioned references do not disclose a reduction in both CM3 and 0.19.


Election/Restrictions
Applicant elected the invention of Group V (cereal products having reduced levels of a protein) and the species of CM3 without traverse in the reply filed on 04 January 2019. Examination on the merits in this Office Action is limited to this election. Accordingly, claim 65 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Improper Markush Groups
Claim 75 REMAINS rejected under the judicially-created basis that they are directed an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial structural feature and a common use that flows from the substantial structural feature for the following reasons:
	In the instant case, claim 75 recites a grouping of structurally and functionally distinct proteins. 
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Response to Arguments 
Applicant traverses the rejection of the claims because all of the recited amylase inhibitors (AI) share a common structure and function (Applicant response dated 07 September 2021, p. 4, last ¶).
This argument is not found to be persuasive as not all of the claimed AI share a common function: CMb and CMd have no inhibitory activity (see Abstract of Barber et al) while other AI are known to have different functional activities (e.g., see Geisslitz et al, p. 2, col. 2, last ¶).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 56, 67-68, 72-75 REMAIN rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not description of that material". 
Further, the court held that to adequately describe a claimed genus one must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus".
	The analysis will begin with the first element of the court’s decision in Eli Lilly; namely, the description of a representative number of species. Initially, the true size of the claimed genus will be illustrated. 
The claims are directed to an extremely broad genus of cereal products from any species of cereal other than rice and having reduced expression levels of CM3 and 0.19. The claims encompass the use of virtually any means to reduce the expression of CM3 by a specific range of 80%-99%. 
In contrast, the specification does not describe or reduce to practice any cereal products having any level of reduced protein expression, let alone the specific CM3 and 0.19 levels encompassed by the claims. Given, the large size of the claimed genus and 
In the absence of a representative number of species, the specification must at least describe the structural features that are required for the claimed function. As noted above, the claims are directed to extremely large and highly divergent genus of cereal products having reduced levels of CM3 and 0.19 in a range of 80%-99%. 
However, the specification does not sufficiently describe the necessary structural features that must be retained by members of the claimed genus as to establish a structure-function relationship with respect to the specific levels of CM3 and 0.19 reduction required by the claims. 
In the instant case, the specification broadly contemplates general methods that might results in some degree of reduced CM3 and 0.19 levels. In one embodiment, the specification describes that the use of RNAi in a plant model might reduce the CM3 expression to the levels as encompassed by the claims. 
However, the claims encompass reducing the expression of CM3 or 0.19 genes having amino acids sequences with as little as 20% sequence identity to SEQ ID NO: 1 or 2 (e.g., see specification p. 4, last ¶). 
Thus, the claims encompass reducing the levels of an enormous genus of nucleic acid sequences yet the specification fails to describe, in fact, the reduction of any of the species within this genus of structures, or that amino acid sequences with as little as 20% identity to SEQ ID NO: 1 or 2 (i.e., CM3 or 0.19) will be predictably reduced to the ranges as claimed.

Therefore, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because it is known in the art that RNAi can reduce the level of a target protein by greater than 80% and because there is a high degree of structural and functional similarity between AAI protein homologs such that CM3 and 0.19 could be removed from a variety of cereals (Applicant response dated 07 September 2021, p. 7, penultimate and last ¶).
Applicant’s argument is not persuasive as it is not commensurate in scope with what is claimed: the claims are not limited to merely reducing CM3 and 0.19 levels by RNAi.
Furthermore, and as noted above, the specification has failed to adequately describe the exhaustive genus of nucleotide sequences that can be targeted to reduce levels of CM3 and 0.19 (i.e., the specification has failed to describe sequences with as little 20% identity to SEQ ID NO: 1 or 2 corresponding to CM3 and 0.19, respectively, which encode functional peptides and that are predictably targeted using RNAi).

Claims 55, 56, 67-68, 72-75 REMAIN rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Here, the claims encompass a reduction of CM3 and 0.19 by any means in any cereal crop by a specific range of 80%-99%. However, the specification does not provide any working examples demonstrating any cereal products or transgenic plants having reduced levels the claimed proteins, and does not provide any guidance on how to make specific constructs or how to use mutagenesis to reduce the expression levels of CM3 in a cereal crop. 
This guidance is critical because the specification broadly contemplates general methods that might results in some degree of reduced CM3 and 0.19 levels. In one embodiment, the specification describes that the use of RNAi in a plant model might reduce the CM3 expression to the levels as encompassed by the claims. 
However, the claims encompass reducing the expression of CM3 or 0.19 genes having amino acids sequences with as little as 20% sequence identity to SEQ ID NO: 1 or 2 (e.g., see specification p. 4, last ¶). 
Thus, the claims encompass reducing the levels of an enormous genus of nucleic acid sequences yet the specification fails to teach, in fact, the reduction of any of the species within this genus of structures, or that amino acid sequences with as little as 
Therefore, given the breadth of the claims, the lack of guidance and working examples showing how to make any cereal products having reduced CM protein levels, and the state-of-the art as discussed above, it is clear that undue trial and error experimentation would have been required to practice the claimed invention.

Response to Arguments
Applicant traverses the rejection of the claims because as long as the specification discloses at least one method that bears a reasonable correlation to the entire scope of the claim then the enablement requirement is satisfied, and that the instant specification provides several examples such that the methods may be practiced without undue experimentation. Applicant refers to post-filing art to demonstrate that RNAi can effectively silence AAI genes (Applicant response dated 07 September 2021, p. 8, penultimate and last ¶).
This later argument is unpersuasive because the state of the art is determined as of the filing date of the invention. See MPEP 2164.05(a).
Moreover, although the specification teaches prophetic means by which to practice the claimed invention, this is not commensurate in scope with what is claimed.
As noted above, the claims encompass an enormous genus of structures to be reduced: the claims encompass reducing the expression of CM3 or 0.19 genes having amino acids sequences with as little as 20% sequence identity to SEQ ID NO: 1 or 2.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 55, 56, 67-68, 72-75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomez et al (1990, FEBS, 261:85-88) in view of Amano et al (1998, Biochem. J., 330:1229-1234) and Pastorello et al (2007, Int Arch Allergy Immunol, 144:10-22) and in further view of Gil-Humanes et al (2010, PNAS, 39:17023-17028).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55, 56, 67-68, 72-75 are drawn to a cereal product comprising a cereal other than rice with a reduced level of CM3 and 0.19 greater than 80% relative to that of a naturally occurring cereal, wherein the cereal is transgenic wheat and engineered to express the reduced levels, wherein the product is administered to a subject in need thereof, and wherein there is a reduction of CM2.
Gomez et al  teach that members of the alpha-amylase inhibitors family from wheat endosperm are major allergens associated with baker’s asthma which are grouped into five different subfamilies and include CM3 and 0.19 in addition to CM2 (p. 86, col. 1, last ¶ bridging col. 2). Both CM3 and 0.19 were recognized by IgE (p. 86, col. 2).
Gomez et al teach this data and the availability of amino acid sequences from many members of the amylase/trypsin inhibitor family of cereal endosperms makes this protein group a suitable model system for the study of allergic diseases associated with cereal flour manipulation (p. 88, col. 1, last ¶).
Similarly, Amano et al teach that 0.19 AI is a major allergen of baker’s asthma patients (p. 1233, col. 1, last ¶) while Pastorello et al teaches that it was known that CM3 is also an allergen of baker’s asthma patients (p. 19, col., 2, last ¶).
et al in view of Amano et al and Pastorello et al reasonably teach, suggest and provide motivation for reducing both CM3 and 0.19 in a cereal such as wheat, the issue is whether it would have been obvious to reduce them by greater than 80% using RNAi.
Here, prior to the filing of the instant invention, one of ordinary skill in the art would have found it prima facie obvious to do so because Gil-Humanes et al teaches that RNAi can predictably and effectively silence a gene of interest in wheat by greater than 98% in order to improve toxicity (p. 17024, col. 2, ¶ 1).
Thus, because it was known that there are a limited number of AIs responsible for baker’s asthma, and because it was known that RNAi could predictably silence gene expression in wheat, one of ordinary skill in the art would inhibit expression of nucleic acid sequences encoding amino acids that are the CM3, 0.19 and CM2 polypeptides to ensure that wheat products are produced that do not illicit an allergic response. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (e.g., claims were amended to reducing both CM3 and 0.19).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662